UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 13-1704


TONITA LOUISE HALL, a/k/a Louise Redditt Toni,

               Plaintiff - Appellant,

          v.

HONORABLE ROBERT MUELLER, FBI Headquarters; ERIC H. HOLDER,
JR., U.S. Attorney General; ALBERT L. LORD, Vice Chairman
and CEO; ALBERT MURRAY, Georgia Pardon and Parole; TANJA
GILMORE, Arlington County Parole Officer; HAROLD W. CLARKE,
Arlington County Probation and Parole Officer District 10;
DEBRA WILEY; JOHN FREY, Fairfax County Clerk of Court; FSA
OMBUDSMAN U.S. DEPARTMENT OF EDUCATION; FAIRFAX COUNTY BOARD
OF SUPERVISORS; JESSI VANNALLI, Fairfax County Law Clerk;
LIEUTENANT T. CRABTREE, Fairfax County Police; OFFICER
BAUER, Fairfax County Police Officer, Badge No 3390; FAIRFAX
COUNTY POLICE DEPARTMENT; FAIRFAX COUNTY SHERIFF DEPARTMENT;
MAGISTRATE GARCIA, Fairfax County Sheriff Department; WAYNE
HANNAH, Fairfax County Sheriff; HANK W. CHAO, Chair of State
Board of Community Colleges; KATHLEEN TIGHE, Inspector
General; JASON WILLIAMS, Office of Inspector General
(Potomac) Potomac Center Plaza (PCP); JOAN ZANDERS, Director
Financial Aid - Northern Virginia Community College; JOE
KUEBLER, State of Georgia Pardon and Parole; JUANITA FORD,
United States Department of Education - Ombudsman; NORTHERN
VIRGINIA COMMUNITY COLLEGE, in care of State Board of
Community College; IAN RODWAY, Office of the Commonwealth
Attorney; RAYMOND F. MARRAGH, Office of the Commonwealth
Attorney;   THEOPHANI   (THEO)   STAMOS,   Office   of   the
Commonwealth's Attorney for Arlington County and the City of
Falls Church; OFFICE OF THE INSPECTOR GENERAL UNITED STATES
DEPARTMENT LYNDON BAINES JOHNSON; PATRICIA TUCKER, Director
of Extradition and Clemency, Commonwealth of Virginia,
Office of the Secretary of the Commonwealth; ROBERT TEMPLIN,
JR., President, Northern Virginia Community College; SALLIE
MAE; ARNE DUNCAN, Secretary of the United States Department
of Education; SHARON BULOVA, Chairman at Large; THE
HONORABLE NATHAN DEAL, Member of Georgia Pardon and Parole;
UNKNOWN TRANSPORTATION COMPANY, Responsible for Transporting
Plaintiff to the State of Georgia; WILLIAM W. MUSE, Virginia
Department of Corrections; WILLIAM D. HAMEL, Assistant
Inspector General; DAVID M. ROHRER, Fairfax County Police
Chief,

                Defendants – Appellees,

          and

B. MEYERS, Arlington County       Police    Officer, Badge Number
1461; R. WENMOTH, Arlington       County    Police Officer, Badge
Number 0852,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:12-cv-01234-CMH-TCB)


Submitted:   September 24, 2013            Decided:   September 26, 2013


Before NIEMEYER and     THACKER,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tonita Louise Hall, Appellant Pro Se.    Edward Reynolds Wilson,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia;
Raymond J. Quianzon, FLETCHER, HEALD & HILDRETH, PLC, Arlington,
Virginia; John Michael Parsons, Assistant Attorney General,
Richmond,   Virginia;  Alexander   Francuzenko,  COOK   CRAIG  &
FRANCUZENKO, PLLC, Fairfax, Virginia; Ann Gouldin Killalea,
Assistant County Attorney, Fairfax, Virginia; Catherine Crooks
Hill, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia; Joanna Lee Faust, CAMERON MCEVOY, PLLC, Fairfax,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.


                                   2
PER CURIAM:

            Tonita Louise Hall appeals the district court’s order

dismissing her several civil claims against Defendants.              We have

reviewed the record and find no reversible error.              Accordingly,

we affirm the district court’s order. *          See Hall v. Mueller, No.

1:12-cv-01234-CMH-TCB (E.D. Va. filed May 1, 2013; entered May

4, 2013).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




     *
       We deny Sallie Mae, Inc.’s motion to dismiss the appeal
against it as moot.



                                     3